Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered November 13, 1978, convicting him of willful violation of the health laws, upon his guilty plea, and imposing a sentence of a fine of $2,000 and ordering him to make restitution of $156.50 to the patient fund of Silver Lake Nursing Home. Judgment affirmed (see People vDeutsch, 71 AD2d 1029). We note that the defendant agreed, on the record, to "contribute” the sum of $156.50 to the patient fund at the nursing home in question. Therefore, the court’s use of the word "restitution” constituted a mere technical error which did not affect the defendant’s substantive rights (see CPL 470.50, subd 1). Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.